DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/02/2022 has been entered. Claims 1-3 and 6-7 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pole (20060116039) in view of Park (5615887) and Doffay (7867049).

	Regarding claim 1, Pole (Figures 1-7) teaches a floating game, comprising: a plurality of game markers (Fig. 7, Part No. 700) (Para. 0024); and a game pad (Fig. 1-2, Part No. 100) that is sufficiently floatable in water configured to support a plurality of humans thereon in water (See Fig. 1), the game pad including a first side and a second side that face away from one another, wherein at least one of the first side and the second side includes indicia (Fig. 6, Part No. 600) (Para. 0023) shaped based on the plurality of game markers (700), wherein the game pad is flexible (Para. 0020, 0025) and conforms in shape based on a surface of the water (Para. 0014-0016), wherein the game pad is positionable in a storage state (Para. 0019), and in a use state, wherein the game pad is more compact in the storage state than in the use state (Para. 0019), wherein the game pad includes a tether (Fig. 3, Part No. 310) (Para. 0019) that is connected to the game pad, wherein the tether has a free end that is connectable to a tether receiving structure to hold the game pad in a selected region of the water (Para. 0019), wherein the game pad includes a tether receiving structure (300) that is shaped to hold the free end of the tether from a second one of the game pad (Para. 0019).  
 	It is noted that while the prior art of Pole teaches the claimed “indicia,” the claimed indicia is not sufficient to patentably distinguish the claimed apparatus from the prior art of Pole. The recitation in claim 1 of “at least one of the first side and the second side includes indicia shaped based on the plurality of game markers” is directed to printed matter. An alternative rejection of the printed matter (the claimed indicia) over case law is provided. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case, the product (the pad) merely serves as a support for printed matter (the indicia) so that no new and unobvious functional relationship exists and therefore the printed matter is not given patentable weight. 
 	Pole does not teach game markers that are floatable in water, wherein the tether includes a rigid loop and the tether receiving structure is a mushroom-headed member that is sized to receive the rigid loop. 
 	Park (Figure 1) teaches game markers (18) that are floatable in water (Col. 1, Lines 51-67).
 	Doffay (Figures 1-5) the tether (Fig. 3-4, Part No. 40) includes a rigid loop (Fig. 3, Part No. 52) (Col. 6, Lines 32-39 and Lines 51-58) and the tether receiving structure (Fig. 3-4, Part No. 32; Col. 5, Lines 29-40) (Fig. 5A, Part No. 132; Col. 8, Lines 34-42) is a mushroom-headed member that is sized to receive the rigid loop (Col. 8, Lines 34-42).
 	It is noted that the prior art of Doffay (Col. 8, Lines 34-42) discloses: “one or more handles 132a, 132b, 132c, 132d are located on deckboards 115c, 115f, 115d, and 115a, respectively. Preferably, handles 132a, 132b, 132c, 132d are located proximate the four corners of tube 112 and configured for correspondingly receiving a tether arrangement 16, 16a, as shown earlier in FIG. 3. Each handle 132a, 132b, 132c, 132d may comprise any size and shape and may include a reinforcement material to enhance the structural stability and use of the handles 132a, 132b, 132c and 132d.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pole with game markers that are floatable in water as taught by Park as a means of fabricating game markers from plastic, Styrofoam, rubber, wood, or the like of sufficient density to float on surface of water (Park: Col. 1, Lines 65-67), and to provide Pole with the tether includes a rigid loop and the tether receiving structure is a mushroom-headed member that is sized to receive the rigid loop as taught by Doffay as a means of simple substitution of one known element (a tether and tether receiving structure for anchoring a flotation device) for another (a tether having a rigid loop and a tether receiving structure shaped as a mushroom head for receiving the rigid loop in order to anchor a flotation device) to obtain predictable results (an anchoring mechanism for a flotation device) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 2, the modified Pole (Figures 1-7) teaches said indicia (Fig. 6, Part No. 600) (Para. 0023) for interaction with the plurality of game markers (700) are on the second side (Para. 0023), and wherein the first side includes indicia (600) (Para. 0023) shaped for receiving feet of the humans thereon.  
 	It is noted that the prior art of Pole (Para. 0023) discloses: “FIG. 6 is a diagram of the mat 100 including game indicia or markings 600. The game indicia 600 may be printed on the top 150 and/or bottom 170 of the mat 100. The game indicia 600 may also be supplied to the mat 100 in other ways, such as by embossing the indicia on the mat 100.”
	It is noted that while the prior art of Pole teaches the claimed “indicia,” the claimed indicia is not sufficient to patentably distinguish the claimed apparatus from the prior art of Pole. The recitation in claim 2 of “said indicia for interaction with the plurality of game markers are on the second side, and wherein the first side includes indicia” is directed to printed matter. An alternative rejection of the printed matter (the claimed indicia) over case law is provided. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn." However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case, the product (the pad) merely serves as a support for printed matter (the indicia) so that no new and unobvious functional relationship exists and therefore the printed matter is not given patentable weight. It is noted that the prior art of Pole is fully capable of performing the claim recitation of “the first side includes indicia shaped for receiving feet of the humans thereon.” It is noted that apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 3, the modified Pole (Figures 1-7) teaches said indicia (600) (Para. 0023) are printed on said one of the first and second sides.  


	Regarding claim 6, the modified Pole (Figures 1-7) teaches the indicia (600) (Para. 0023) on said one of the first and second sides are sized to receive the game markers (700) therein.  


	Regarding claim 7, the modified Pole (Figures 1-7) teaches the indicia (600) (Para. 0023) on said first side are positioned such that a first portion of one of the indicia is positioned at a first end of the game pad and a second portion of said one of the indicia (600) (Para. 0023) is positioned at a second end of the game pad, such that, when the first end of a first one of the game pad is mated with the second end of a second one of the game pad, the first and second portions together mate to form said one of the indicia (600) (Para. 0023).


	Regarding claim 8, the modified Pole (Figures 1-7) teaches a floating game, comprising: a game pad (Fig. 1-2, Part No. 100) that is sufficiently floatable in water configured to support a plurality of humans thereon in water (See Fig. 1); wherein the game pad includes a tether (Fig. 3, Part No. 310) (Para. 0019) that is connected to the game pad, wherein the tether has a free end that is connectable to a tether receiving structure to hold the game pad in a selected region of the water (Para. 0019).
 	The modified Pole does not teach the mushroom-headed member is sized to snugly receive the rigid loop.
	Doffay (Figures 1-5) the mushroom-headed member (Fig. 5A, Part No. 132; Col. 8, Lines 34-42) is sized to snugly receive the rigid loop (Col. 8, Lines 34-42).
 	It is noted that the prior art of Doffay (Col. 8, Lines 34-42) discloses: “one or more handles 132a, 132b, 132c, 132d are located on deckboards 115c, 115f, 115d, and 115a, respectively. Preferably, handles 132a, 132b, 132c, 132d are located proximate the four corners of tube 112 and configured for correspondingly receiving a tether arrangement 16, 16a, as shown earlier in FIG. 3. Each handle 132a, 132b, 132c, 132d may comprise any size and shape and may include a reinforcement material to enhance the structural stability and use of the handles 132a, 132b, 132c and 132d.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pole with the mushroom-headed member is sized to snugly receive the rigid loop as taught by Doffay as a means of simple substitution of one known element (a tether and tether receiving structure for anchoring a flotation device) for another (a tether having a rigid loop and a tether receiving structure shaped as a mushroom head for receiving the rigid loop in order to anchor a flotation device) to obtain predictable results (an anchoring mechanism for a flotation device) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711